Title: From George Washington to Jonathan Trumbull, Sr., 13 November 1782
From: Washington, George
To: Trumbull, Jonathan, Sr.


                  
                     Sir
                     Head Quarters 13th Novemr 1782
                  
                  I do myself the honor to enclose you the extract of a letter, which I have lately received from His Excellency the Minister of France, on the subject of the amazing quantities of provisions which the enemy draw, from the States contiguous to New York.  The evil complained of has been long growing, and has at length arisen to a height truly alarming.  I persuade myself no arguments will be wanting to induce the Legislature of your State, at their next sitting; to pay that attention to the matter, which its importance deserves.
                  I have ever been of opinion, and every day’s experience convinces me more and more of the truth of it, that nothing short of Laws making the supply of the enemy with provisions or stores, or holding any kind of illicit intercourse with them, Felony of Death, will check the evil so justly complained of—A moments reflection must convince every thinking mind, that four such Armies as I command, would be inadequate to the purpose.  The attempt by military coersion alone might prove ruinous.  For to guard the immense length of communication from the Coast of Monmouth in Jersey Eastward, would so dissipate my force, that every detachment would invite and be at the mercy of the enemy.  This observation is too striking to need urging, and shews in the clearest point of view, that rigid Laws, rigidly executed—are the only remedies that can be applied, next to a sufficient Force to invert the enemy in their post of New York.  I have the honor to be with Respect and Esteem Your Excellency’s Most obt and hble servt
                  
                                          
                            
                            Go: Washington
                        
               